Citation Nr: 0816964	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  02-13 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served in the New Philippine Scouts from July 
1946 to April 1949.  He died in December 1985.  The appellant 
is the veteran's surviving spouse.  

Initially, in April 1996, the Department of Veterans Affairs 
Regional Office (RO) in Manila, the Republic of the 
Philippines denied service connection for the cause of the 
veteran's death.  Following receipt of notification of that 
determination, and specifically in October 1996, the 
appellant stated that she wished "to request for 
reconsideration due to [the] denial of . . . [her] claim 
because . . . [her] late husband died due to service 
connected disability."  In an April 1997 letter, the RO 
informed the appellant that her claim could be reconsidered 
upon submission of "medical evidence showing that . . . 
[her] husband's cause of death was incurred in service or 
within the first three years of postservice" and that, 
alternatively, if she had no further evidence to submit but 
believed that the rating action was incorrect, she could 
initiate an appeal by filing a timely notice of disagreement.  

Thereafter, in January 2001, the appellant filed another 
claim in which she again asserted that the cause of her 
husband's death was due to service.  By a December 2001 
rating action, the RO determined that new and material 
evidence had not been received sufficient to reopen the 
previously denied claim for service connection for the cause 
of the veteran's death.  After receiving notice of that 
decision, the appellant perfected a timely appeal with 
respect to the continued denial of the cause of death claim.  
In April 2004, the Board determined that new and material 
evidence sufficient to reopen a previously denied claim for 
service connection for the cause of the veteran's death had 
not been received.  In August 2004, the Board denied the 
appellant's motion for reconsideration of the April 2004 
decision.  

Subsequently, the appellant appealed the Board's April 2004 
decision with the United States Court of Appeals for Veterans 
Claims (Court).  In February 2006, the Court vacated the 
Board's April 2004 decision and remanded the matter for 
further action consistent with a February 2006 Joint Motion.  

In June 2006, the Board accepted the appellant's October 1996 
statement as a notice of disagreement with the RO's April 
1996 denial of service connection for the cause of the 
veteran's death.  The Board then remanded to the RO, through 
the Appeals Management Center (AMC) in Washington, D.C., the 
de novo issue of entitlement to service connection for the 
cause of the veteran's death for due process matters 
(including the issuance of a Veterans Claims Assistance Act 
of 2000 (VCAA) notification letter and a statement of the 
case (SOC) as well as the opportunity for the appellant to 
perfect an appeal of the October 1996 denial of service 
connection for the cause of the veteran's death).  

On remand, the AMC furnished the appellant a VCAA 
notification letter in June 2006 and an SOC (regarding the 
issue of entitlement to service connection for the cause of 
the veteran's death) in February 2008.  In March 2008, the 
appellant perfected a timely appeal of this claim.  The 
appellant's appeal has been returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  The certificate of death indicates that the veteran died 
on December [redacted], 1985 at the age of 64 years as a result of 
pulmonary tuberculosis.  No other condition contributing to 
the veteran's demise was listed on the certificate of death.  

2.  At the time of the veteran's death, service connection 
had not been established for any disability.  

3.  Pulmonary tuberculosis was not present during the 
veteran's active military duty or within three years of his 
discharge from such service, and is not associated in any way 
to his active service.  


CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis was not incurred or aggravated in 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  A disability incurred in service did not cause, or 
contribute substantially or materially to the cause of, the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The VCAA, which was enacted on November 9, 2000, eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Since the 
enactment of the law, the VCAA has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA and to those 
claims which were filed before the date of enactment but 
which were not yet final as of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide and must ask the claimant to provide any 
evidence in his/her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  

Additionally, the Court has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present case, a June 2006 letter informed the 
appellant of the requirements for her cause of death claim.  
Because the veteran had no service-connected disabilities at 
the time of his death, the June 2006 letter provided an 
explanation of the evidence and information required to 
substantiate the cause of death issue on appeal based on a 
condition not yet service-connected.  See Hupp v. Nicholson, 
21 Vet. App. 342, 352-353 (2007).  

Additionally, the June 2006 letter notified the appellant 
that VA would make reasonable efforts to help her obtain 
necessary evidence with regard to this issue but that she 
must provide enough information so that the agency could 
request the relevant records.  Also, the letter informed her 
of her opportunity to submit "additional information," 
"any other evidence or information that . . . [she thought 
would] support . . . [her] claim," as well as "any evidence 
in . . . [her] possession that pertains to the claim."  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); and 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Although the letter was furnished to the appellant after the 
RO's initial denial of the cause of death claim in April 
1996, this issue was subsequently, in February 2008, 
readjudicated.  Also in February 2008, an SOC was issued.  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  

Further, the June 2006 letter informed the appellant of the 
type of evidence necessary to establish an effective date 
(element #5).  See Dingess/Hartman, 19 Vet. App. at 488.  In 
any event, however, as will be discussed below, the Board 
finds that the evidence of record does not support a grant of 
service connection for the cause of the veteran's death.  In 
light of the denial, no effective date will be assigned.  
Thus, the Board finds that there can be no possibility of any 
prejudice to the appellant in proceeding with the issuance of 
a final decision of the cause of death claim adjudicated in 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the cause of death claim on appeal.  All relevant treatment 
records adequately identified by the appellant have been 
obtained and associated with the claims folder, to the extent 
possible.  

In this regard, the Board notes that the record contains 
references to chest X-rays indicative of pulmonary 
tuberculosis within the presumptive three-year period 
immediately after service.  Specifically, in a February 1950 
statement, a private physician referred to chest X-rays that 
had been taken that month and that had shown pulmonary 
tuberculosis.  Also, in a December 1970 statement, this same 
doctor discussed November 1950 chest X-rays that included an 
impression of pulmonary tuberculosis.  Additionally, in an 
October 1973 statement, another private physician diagnosed 
pulmonary tuberculosis and explained that the veteran had 
been a patient at his (the doctor's) clinic since April 1949 
and that "[h]is lung defects were also noted and treated 
simultaneously after his discharge."  

In November 1971, the veteran stated that he had 
"forward[ed] . . . [his] second chest X-ray[s] [taken] just 
after . . . [his] separation from the service."  Also, at a 
personal hearing subsequently conducted in August 1974 before 
hearing officers at the RO, the veteran testified that he 
had, at home, chest X-ray films taken in 1950 by a private 
physician and that he would submit those reports.  August 
1974 hearing transcript at 2.  In this regard, the Board 
notes that the claims folder contains no early post-service 
chest X-ray reports.  

Importantly, in the November 1971 statement, the veteran also 
admitted that some of the early post-service chest X-rays are 
no longer available.  More recently, although notified of the 
need for radiographic evidence of pulmonary tuberculosis 
within three years of the veteran's separation from active 
military duty, the appellant has stated on several occasions 
throughout the current appeal that she has no further 
evidence to submit.  Additionally, although in July 2002 the 
appellant authorized the release of information (concerning 
post-service pulmonary treatment that the veteran had 
purportedly received since May 1949), these private 
physicians/medical facilities indicated that the actual 
treatment records are not available.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the appellant in 
the development of the cause of death claim adjudicated in 
this decision.  Under the circumstances of this case, 
additional efforts to assist the appellant in accordance with 
the VCAA would serve no useful purpose.  See, Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant).  See also, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Importantly, the appellant has pointed to no other pertinent 
evidence which has not been obtained.  In fact, on several 
occasions throughout the current appeal, the appellant has 
asserted that she has no additional information or evidence 
to submit.  Consequently, the Board will proceed to 
adjudicate the issue of entitlement to service connection for 
the cause of the veteran's death, based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2007).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2007).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2007).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2007).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2007).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and tuberculosis becomes manifest to a 
degree of at least 10 percent within three years from the 
date of termination of service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such a disorder during 
the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In the present case, the certificate of death indicates that 
the veteran died on December [redacted], 1985 at the age of 64 years 
as a result of pulmonary tuberculosis.  No other conditions 
contributing to the veteran's demise were listed on the 
certificate of death.  At the time of the veteran's demise, 
service connection had not been established for any 
disability.  

Throughout the current appeal, the appellant has contended 
that the pulmonary tuberculosis that caused the veteran's 
death originated during his active military duty.  
Specifically, the appellant maintains that the veteran 
experienced chest pain, difficulty breathing, and fevers in 
service and that these symptoms were early signs of pulmonary 
tuberculosis.  See, e.g., September 2003 hearing transcript 
at 4-6.  Previously, in an April 1973 statement, two fellow 
servicemen explained that they had observed the veteran 
coughing and experiencing colds and fevers since service.  

In July 2004, the appellant's sister attested that she had 
observed the veteran's coughing and fragility but did not 
provide information regarding the initial observation of such 
symptoms.  The appellant's sister simply expressed her belief 
that the veteran's pulmonary tuberculosis developed "when he 
was a war veteran."  

The Board has carefully considered these lay assertions.  
While laypersons are competent to discuss their observations, 
they are not competent to express an opinion concerning 
diagnoses, or etiology, of a disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Significantly, as 
the Board will discuss in the following decision, competent 
evidence of record indicates that the pulmonary tuberculosis 
that caused the veteran's death was not present during his 
active military duty, or within three years after his 
discharge from such service, and is not associated in any way 
with such service.  

Service medical records are negative for complaints of, 
treatment for, or findings of pulmonary tuberculosis.  
Significantly, chest X-rays taken at the April 1949 
separation examination showed no significant abnormality.  

The Board acknowledges that a report dated in April 1949 
approximately one-and-a-half weeks after discharge from 
service indicates that the veteran was treated for subacute 
type pulmonary tuberculosis of both sides of his lungs.  
Importantly, however, this diagnosis was not based on 
radiographic findings.  In a handwritten notation, the 
medical care provider acknowledged the need "[t]o take 
X-ray[s] of [the veteran's] chest."  

At a February 1950 private outpatient treatment session, the 
veteran complained of coughing with streaks of blood in his 
sputum, easy fatigability, weakness, chest and back pains, 
loss of weight and appetite, and loss of sleep.  He was 
unable to withstand effort syndrome exercise and collapsed 
after two minutes.  A physical examination demonstrated 
exacerbated breathing, coughing, malnourishment, and rales in 
both lung areas.  X-rays taken of his chest showed a dense 
apex in the right lung and infiltrates at the left upper lobe 
with cavitation in the left lung.  The doctor diagnosed 
moderately advanced pulmonary tuberculosis.  

Importantly, however, the radiographic films were not 
included with the February 1950 report.  In fact, in a 
subsequent statement dated in December 1970, this same 
physician noted that the veteran's chest X-rays (which had 
shown slight infiltration at the apex of the right lung and 
infiltration at the left upper lobe with cavitation of the 
left lung) were actually taken in November 1950.  The doctor 
made no reference to any prior chest X-rays, including those 
purportedly taken at the time of the February 1950 outpatient 
treatment session.  Again, however, the radiographic films of 
the November 1950 chest X-rays were not attached to the 
December 1970 record.  

Further, in a January 2001 letter, a private physician 
attested to inpatient treatment that the veteran received for 
active pulmonary tuberculosis in May 1949.  In addition, this 
doctor expressed his opinion that the veteran's pulmonary 
tuberculosis was "the result of hardwork as a soldier of the 
U.S. Army."  The physician admitted, however, that the 
actual treatment records are not available (due to several 
floods and storms).  Most significantly, this physician also 
was unable to provide radiographic films to support the May 
1949 diagnosis of active pulmonary tuberculosis.  

At an October 1973 private examination, the veteran 
complained of general weakness, easy tiring, frequent chest 
pains, coughing (with occasional streaks of blood in the 
sputum), fever, and fast breathing.  Examination of the 
veteran's lungs demonstrated dry rales all over the left and 
right sides (and especially over the left apex) as well as an 
increased respiratory rate.  The treating physician 
referenced X-rays taken in September 1970 and diagnosed, in 
pertinent part, chronic and far advanced bilateral pulmonary 
tuberculosis.  This doctor explained that the veteran had 
been a patient at the clinic "after his discharge from the 
army since April 1949."  Although the physician stated that 
the veteran's "lung defects were . . . noted and treated 
simultaneously after discharge," the doctor did not provide 
the precise date that the veteran's tuberculosis treatment 
began.  In any event, the records of treatment rendered by 
this physician to the veteran (including most significantly 
any chest X-rays taken within three years after his discharge 
from service) are not available.  

According to the pertinent regulation, a diagnosis of active 
pulmonary tuberculosis by a private physician on the basis of 
examination, observation, or treatment will not be accepted 
to show that the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray, or laboratory studies or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374(c) (2007).  
Without confirmation by acceptable X-ray findings, any of 
purported findings of pulmonary tuberculosis within three 
years of the veteran's separation from active military duty 
in the present case cannot be considered competent diagnoses.  

Additional medical records also fail to provide competent 
evidence associating any diagnosed pulmonary tuberculosis 
with the veteran's active military duty.  In a July 2002 
statement, a private doctor explained that, following 
September 1970 X-ray findings of infiltrate at the veteran's 
left upper lobe and diagnosis of moderately advanced 
pulmonary tuberculosis, the veteran was treated with almost 
continuous medical care including INH, ethambutol, and 
streptomycin.  Such treatment was only interrupted the 
veteran's "financial condition didn't warrant it."  
Importantly, however, the physician did not associate this 
purportedly diagnosed disability with the veteran's active 
military duty.  

At a December 1971 VA examination, the veteran complained of 
coughing since 1950.  The examiner diagnosed "Kach's 
Pulmonary," based on the veteran's complaints and objective 
evaluation findings of a productive cough.  

As the Board has discussed in this decision, the only 
condition causing, or contributing to, the veteran's demise 
in December 1985 (which was listed on his death certificate) 
was pulmonary tuberculosis.  In this regard, the Board 
reiterates that the claims folder contains no competent 
evidence of a diagnosis of such a disorder-confirmed by 
acceptable X-ray studies-during active military duty or 
within three years after the veteran's separation from such 
service.  Furthermore, the claims folder contains no 
competent evidence associating pulmonary tuberculosis with 
the veteran's active military duty.  (The medical treatises 
submitted by the appellant in July 2004 discuss the potential 
causes of tuberculosis but do not discuss the facts of the 
veteran's case in particular.)  

Consequently, the Board finds that the preponderance of the 
evidence is clearly against the appellant's claim for service 
connection for the cause of the veteran's death.  This issue 
must, therefore, be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


